

116 SRES 29 IS: Expressing support for the designation of a “Women’s Health Research Day”.
U.S. Senate
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 29IN THE SENATE OF THE UNITED STATESJanuary 25 (legislative day, January 24), 2019Ms. Duckworth (for herself, Mr. Durbin, Mr. Markey, Ms. Hassan, Mr. King, Mrs. Shaheen, Ms. Harris, Mr. Brown, Ms. Cantwell, Mr. Van Hollen, Mr. Cardin, Ms. Baldwin, Mr. Blumenthal, Ms. Hirono, Mr. Bennet, Mrs. Murray, Mrs. Feinstein, Ms. Klobuchar, Ms. Stabenow, and Ms. Rosen) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing support for the designation of a Women’s Health Research Day.
	
 Whereas women constitute 50.8 percent of people in the United States; Whereas women of different races, ethnicities, ages, and socioeconomic status experience many diseases and disorders differently than men experience those diseases and disorders;
 Whereas those different experiences are reflected in the incidence, prevalence, symptomology, and severity of the disease or disorder;
 Whereas the risks and benefits of medical therapies vary based on the race, ethnicity, age, and socioeconomic status of a woman;
 Whereas women and men have fundamental biological differences; Whereas, for many years, women of different races, ethnicities, ages, and socioeconomic status were underrepresented in biomedical and clinical research;
 Whereas the improvement of the health of women relies on sex- and gender-based biomedical and clinical research;
 Whereas the promise of individualized medicine cannot be realized without sex- and gender-based parity in research;
 Whereas, on January 25, 2016, the National Institutes of Health implemented a policy requiring federally funded investigators to consider sex as a biological variable in preclinical research; and
 Whereas that policy ushered in a new era of inclusivity and parity in research relating to the health of women: Now, therefore, be it
	
 that the Senate— (1)expresses support for the designation of a Women’s Health Research Day; and
 (2)supports efforts— (A)to recognize the importance of biomedical and clinical research to the health and well-being of women;
 (B)to increase awareness of the value of sex- and gender-based biomedical research; and (C)to encourage individuals, including researchers and patients, to advocate on behalf of sex- and gender-inclusive research for women of different races, ethnicities, ages, and socioeconomic status.